Citation Nr: 1722737	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 until February 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 
rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required as there may be outstanding VA treatment records. Specifically, the June 2011 VA examiner indicated that she reviewed treatment records from the VA "PSHCS" [Puget Sound Health Care System] dated from October 2001 through September 2010.  The record does not contain the aforementioned treatment records.  Accordingly, on remand the outstanding VA treatment records must be associated with the claims file and reasonable efforts must be made to obtain all outstanding relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dating from February 1999 to present.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated his left knee.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  If additional treatment records are obtained that show complaints of or treatment for left knee problems prior     to 2005, then the claims file should be forwarded to an appropriate VA examiner to obtain a medical opinion as to whether it is at least as likely as not that the Veteran's    left knee disability is related to his military service.  A rationale for the opinion must be provided. 

4.  After completing the requested actions, and any additional action warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished        a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


